                                                                                                                          Civil- (Dec-2008)
                                                            HONORABLE: S. Dave Vatti
                                    DEPUTY CLERKKathi Torres          RPTR/ECRO/TAPEECRO
       TOTAL TIME: 1                 hours 26    minutes
                                       DATE:  6/15/21    START TIME: 12:05 PM        END TIME: 1:31 PM
                                                           LUNCH RECESS                 FROM:                       TO:
                                                   RECESS (if more than ½ hr)           FROM:                       TO:

       CIVIL NO. 3:19-cv-514-MPS


                     Solid 21, Inc.                                                       David Hecht
                                                                                                   Plaintiff’s Counsel
                                       vs
                     Breitling USA, Inc., et al                                           Craig J. Mariam
                                                                                                   Defendant’s Counsel

                                                  COURTROOM MINUTES- CIVIL

                           ✔ Motion hearing                             Show Cause Hearing
                                Evidentiary Hearing                     Judgment Debtor Exam
                                Miscellaneous Hearing

        ✔ .....#163        Motionfor Sanctions by Breitling AG, et al                         granted       denied ✔ advisement
        ✔ .....#164 Motion to Seal Memo of Law and Exhibit F                                  granted       denied ✔ advisement
        ✔ .....#166 Motion Emergency Motion to Stay re 163                                    granted       denied ✔ advisement
            .....#         Motion                                                             granted       denied        advisement
            .....#         Motion                                                             granted       denied        advisement
           .....#          Motion                                                             granted       denied        advisement
           .....#          Motion                                                             granted       denied        advisement
           .....           Oral Motion                                                        granted       denied        advisement
           .....           Oral Motion                                                        granted       denied        advisement
           .....           Oral Motion                                                        granted       denied        advisement
          .....            Oral Motion                                                        granted       denied        advisement
           .....               Briefs(s) due                   Proposed Findings due                    Response due
          .............                                                                                          filed    docketed
          .............                                                                                          filed    docketed
          .............                                                                                          filed    docketed
          .............                                                                                          filed     docketed
           .............                                                                                         filed    docketed
           .............                                                                                         filed    docketed
           ............                            Hearing continued until                                  at

Notes: Judge Vatti is taking the aforementioned Motions under advisement and will issue a ruling shortly.
